Citation Nr: 1220089	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.  He also served in the Army National Guard, and had a period of active duty from December 1990 through January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a right knee disorder.

In September 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO in Jackson.  A transcript of the hearing has been associated with the claims file. 

In March 2011, the Board denied the claim of entitlement to service connection for a right knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the parties before the Court filed a Joint Motion for Remand (JMR).  In November 2011, the Court granted the JMR, and remanded the claim back to the Board for action consistent with the JMR.  

In accordance with the JMR, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required before the claim can be properly adjudicated.

The Board notes that a VA examination has not been provided for the Veteran's claimed right knee disability.  In that vein, VA must provide a VA medical examination in service connection claims when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's service; and, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding a current disability, the recent treatment records document right knee pain, but do not contain a current diagnosis related to the right knee.  However, the Board observes that the Veteran is competent to report the right knee pain and numbness he currently experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disorder, or symptoms of a disorder, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding an in-service incurrence, the Veteran's service treatment records (STRs), including his examination upon release from his first period of active duty, show no report of or finding of any right knee problems or injuries.  However, records from the Veteran's military service in the Army National Guard documented that on his enlistment examination he responded "no" to having or having had a "trick" or locked knee.  In February 1990, he underwent a periodic examination and responded "yes" to having or having had a "trick" or locked knee.

The claims file also contains lay evidence supporting an in-service incurrence.  Specifically, in May 2008, the Veteran submitted a personal statement, in which he described his reported in-service right knee injury.  He claimed that he never recovered fully, but learned to cope and adapt because he was young.  He reported that in 2005 he began to have bad knee pains, burning, stiffness, and "going out" of the knee.  Additionally, in July 2008, C.D., a fellow service member who was stationed with the Veteran from 1976 to 1977, stated that he remembered the Veteran injuring his knee during his military service and wearing a cast.  A statement was also received in July 2008 from the Veteran's mother, in which she reported that the Veteran injured his knee and was hospitalized in Spring of 1976, and that she visited the Veteran while he was recovering.  Furthermore, the Veteran provided testimony regarding his in-service right knee injury at his Decision Review Officer (DRO) hearing in August 2008 and at his Board hearing in September 2010.

In light of this evidence, and the language set forth in the October 2011 JMR, the Board finds that the criteria of McLendon are met.  McLendon, 20 Vet. App. at 79.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed symptoms.  The Board finds that the claim must be remanded so that the agency of original jurisdiction (AOJ) can provide the Veteran with a VA medical examination and opinion.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi, are dated in July 2010.  On remand, all pertinent records since this date should be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Jackson VAMC since July 2010 that have not been secured for inclusion in the record.

2.  After completing the above action, schedule the Veteran for a VA joints examination in connection with the claim of service connection for a right knee disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).) 

The designated examiner shall examine the Veteran and provide a description of the nature and extent of symptoms related to his right knee, and provide a diagnosis, if any, of such a disability manifested by the Veteran.  

If a diagnosis is made, the examiner shall provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was incurred during or aggravated by the Veteran's active military duty. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011). 



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

